Case 18-24937-GLT          Doc 33-2 Filed 12/02/19 Entered 12/02/19 16:21:20                    Desc Ntc
                                Ord Set Hrg Expd Page 1 of 1
  Form 611
                       IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA

  IN RE:

  Judy I. Sankey                                      :         Case No. 18−24937−GLT
  fka Judy Blackwell                                  :         Chapter: 7
        Debtor(s)                                     :
                                                      :
  Natalie Lutz Cardiello, Trustee                     :
           Movant(s),                                 :         Related to Doc. No. 32
                                                      :
        v.                                            :         Hearing Date: 12/19/19 at 11:00 AM
  United States of America, Internal Revenue          :         Response Date: 12/18/19 at 12:00 PM
  Service; Commonwealth of Pennsylvania,              :
  Department of Revenue; Butler County; City of       :
  Butler; Butler Area School District; Butler         :
  County Tax Claims Bureau; PHH Mortgage
  Corporation; and United States of America, Dept.
  of Housing and Urban Development
           Respondent(s).

             NOTICE AND ORDER SETTING HEARING ON AN EXPEDITED BASIS

            NOTICE IS HEREBY GIVEN THAT an expedited motion entitled Expedited Motion to
  Sell Real Estate Free and Clear of Third Party Interests, Liens, Claims, Charges has been filed in the
  above−referenced case by .

            A hearing has been scheduled for December 19, 2019 at 11:00 AM in Courtroom A, 54th
  Floor, U.S. Steel Tower, 600 Grant Street, Pittsburgh, PA 15219.

             Responses to the Motion shall be filed with the Clerk of the Bankruptcy Court and served
  on parties in interest on or before 12/18/2019 at 12:00 PM.

             A courtesy copy of all responses shall be delivered to chambers with the filing.

           Service shall be made as directed below. A certificate of service shall be filed with the
  Clerk immediately.

  Dated: December 2, 2019

  cm: Debtor
      Natalie Lutz Cardiello, Trustee



  Movant shall immediately serve a copy of this scheduling Order and the Motion by hand delivery,
  e−mail, or facsimile on the Respondent(s), any appointed trustee, Debtor(s), Debtor(s)' Attorney, all
  creditors whose interests may be affected by the relief requested, the U.S. Trustee, and the attorney
  for the committee (if any). In the absence of a committee (in a chapter 11 proceeding), the Movant
  shall serve the 20 largest unsecured creditors. Movant shall deliver a paper copy of the motion and
  this notice of hearing to chambers.




                                                  Page 1
